Citation Nr: 0614181	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  00-20 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than 
December 16, 1993, for the assignment of a total disability 
rating based on individual unemployability (TDIU).

2.  Entitlement to a higher initial disability rating for 
dysthymic disorder, currently evaluation as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

These matters initially came to the Board of Veterans' 
Appeals (Board) from an April 1999 RO decision that, in part, 
granted service connection for a dysthymic disorder evaluated 
as 30 percent disabling effective December 16, 1993.

These matters also came to the Board from an August 1998 RO 
decision that, in part, assigned a TDIU, effective October 7, 
1996.

In September 2000, the RO assigned an earlier effective date 
of March 24, 1995, for the award of TDIU benefits.

In November 2002, the RO increased the disability evaluation 
to 50 percent for dysthymic disorder, effective December 16, 
1993.

Because higher evaluations are available for a dysthymic 
disorder, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in November 2002, the RO assigned an earlier effective 
date of December 16, 1993, for the award of TDIU benefits.

In August 2005, the veteran raised the issues of service 
connection for a nasal problem and for an ear problem.  As 
those issues have not been adjudicated by the RO, they are 
referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In May 2004, the Board remanded this appeal for adjudication 
of the veteran's claim of entitlement to an effective date 
earlier than December 16, 1993, for the award of service 
connection and compensation for a dysthymic disorder.  

That matter was determined to be inextricably intertwined 
with the veteran's claim on appeal for entitlement to an 
earlier effective date for the assignment of a TDIU.  It is 
also inextricably intertwined with the issue of entitlement 
to a higher initial rating for the dysthymic disorder.  In 
order to evaluate the initial rating claim, the Board must 
consider the proper rating for the entire period since 
service connection was established.  

The AMC did not adjudicate the intertwined issue.  Under the 
circumstances, Stegall requires that this case be remanded 
for compliance with the prior remand and to avoid any 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO or AMC should adjudicate the 
intertwined issue of an effective date 
earlier than December 16, 1993, for the 
award of service connection and 
compensation for a dysthymic disorder.  

2.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
a SSOC, before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


